Citation Nr: 0633824	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post traumatic stress disorder 
(PTSD) has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel
INTRODUCTION

The veteran had active service from March 1965 to September 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 2001 rating decision in which the 
RO denied service connection for post traumatic stress 
disorder (PTSD).  The veteran filed a Notice of Disagreement 
(NOD) in July 2001.  The RO issued a Statement of the Case 
(SOC) in July 2002.  The veteran filed a substantive appeal 
(VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2002.  

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of that hearing is of record.

In March 2005, the Board remanded this matter to the RO for 
further development.  After accomplishing some actions, the 
RO continued the denial of the claim (as reflected in an 
April 2006 supplemental SOC (SSOC)), returned this matter to 
the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that a further remand of this 
matter is warranted, even though such will, regrettably, 
further delay an appellate decision on the matter on appeal.  

As explained in more detail in the prior remand, in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  This legal authority sets 
forth enhanced duties for VA to notify and assist claimants.  

Considering the record in light of the above, the Board finds 
that all notification  action needed to render a fair 
decision on the claim on appeal has not been accomplished.  

Pursuant to the Board's March 2005 remand, the RO issued an 
April 2005 notice letter inviting the veteran to submit 
information and evidence pertinent to his claim, as 
requested; however, the RO characterized the matter on appeal 
as a de novo claim for service connection, rather than as a 
request to reopen a previously denied claim for service 
connection.  An October 2005 notice letter properly 
characterized the issue on appeal.  However, the October 2005 
notice letter misidentified the prior, unappealed rating 
decision-as in March 2004 (the date of an SSOC issued during 
the course of the current appeal), rather than the correct 
date of February 1992; further, the letter did not include 
sufficient information as to what is needed to support the 
claim.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the 
Court, held that, in connection with a claim to reopen, it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final decision.  

Here, while the veteran was provided notice of the need to 
submit new and material evidence and of the appropriate legal 
definition of new and material evidence , and of  in the 
October 2005 letter, a generic notice of this type is not 
sufficient under Kent.  Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. § 
5103 which describes, "what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent (emphasis added).  In this case, the 
October 2005 letter explained, generally, that the "new 
evidence that was submitted was not material since it did not 
establish that your condition is a result of your military 
service."  However, the RO has not provided the veteran a 
specifically tailored notice of the actual bases for the 
denial of his claim in February 1992-namely, the absence of 
objective evidence that he actually served in Viet Nam, and 
of credible supporting evidence that the claimed in-service 
stressor actually occurred.  Hence the RO has not informed 
the veteran of the evidence necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  Id.  

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is warranted.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession.   

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claim 
on appeal-the petition to reopen the 
claim for service connection for PTSD.  

The RO's letter(s) should include 
specific notice as to the type of 
evidence needed to substantiate the 
claim.  As regards the claim to reopen, 
the letter should explain what is needed 
to reopen the claim (in terms that 
specify the basis(es) for the prior 
denial, as discussed above), as well as 
what is needed to substantiate the 
underlying claim for service connection 
on the merits, pursuant to the Kent 
decision (cited to above).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, explain the type of evidence 
that is his ultimate responsibility to 
submit, and include a summary of the 
pertinent evidence currently of record.  

The RO must clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 



other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2006).

